Citation Nr: 1504468	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-12 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.  

3.  Entitlement to a disability rating greater than 10 percent for the service-connected left knee bursitis and tendonitis (left knee disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty in from October 1992 to May 1996.  

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  On VA examination in November 2009, the Veteran reported that he is employed full time.  Because there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disabilities, a TDIU has not been raised by the record and is not before the Board at this time.  

The issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability has been raised by the record in a January 2010 Veteran statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of (a) entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability, and (b) entitlement to a disability rating greater than 10 percent for the service-connected left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 1997 rating decision, the RO denied the claim for service connection for a right knee disability based on the determination that there was no evidence of a current right knee disability.  

2.  The Veteran did not submit a notice of disagreement for the June 1997 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a right knee disability.

3.  In a March 2002 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a right knee disability.

4.  The Veteran submitted a notice of disagreement for the March 2002 rating decision, the RO submitted an April 2003 statement of the case, the Veteran did not submit a substantive appeal with respect to the March 2002 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a right knee disability.  

5.  In a May 2008 rating decision, the RO implicitly reopened the previously denied claim for service connection for a right knee disability and denied the claim, and additional evidence was received by VA within one year of the May 2008 rating decision that was new and raised a reasonable possibility of substantiating the claim for service connection for a right knee disability.

6.  The additional evidence received since the March 2002 rating decision was new and raises a reasonable possibility of substantiating the claim for service connection for a right knee disability.




CONCLUSIONS OF LAW

1.  The June 1997 rating decision, which denied entitlement to service connection for a right knee disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The March 2002 rating decision, which denied reopening of the previously denied claim for service connection for a right knee disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000). 

3.  The May 2008 rating decision, which implicitly reopened the previously denied claim for service connection for a right knee disability and denied the claim, did not become final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2014).  

4.  The additional evidence received since the March 2002 rating decision is new and material to the claim for service connection for a right knee disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for a right knee disability, discussion concerning compliance with the duties to notify and assist is not necessary.

Application to Reopen the Claims for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a June 1997 rating decision, the RO denied the claim for service connection for a right knee disability based on the determination that there was no evidence of a current right knee disability.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the June 1997 decision.  Moreover, no new and material evidence was submitted within a year of the June 1997 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

In a March 2002 rating decision, the RO denied the Veteran's claim to reopen on the basis that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a right knee disability.  The Veteran submitted a notice of disagreement for the March 2002 rating decision, the RO submitted an April 2003 statement of the case, and the Veteran did not submit a substantive appeal with respect to the March 2002 rating decision.  Moreover, no new and material evidence was submitted within a year of the March 2002 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

The Veteran submitted a claim to reopen the previously denied claim for service connection for a right knee disability in January 2008.  In a May 2008 rating decision, the RO implicitly reopened the previously denied claim for service connection for a right knee disability and denied the claim.  The Board finds that the May 2008 rating decision did not become final because additional evidence that was new and material was received by VA within one year of the May 2008 rating decision.  Notice of the May 2008 rating decision was sent on May 21, 2008.  In a VA treatment record dated May 19, 2009, the Veteran stated that he has had bilateral knee pain since service, and he was diagnosed with right knee degenerative joint disease.  Because evidence showing that the Veteran may have right knee degenerative joint disease and symptoms thereof may have continued since service is pertinent evidence that was absent at the time of the May 2008 rating decision, and such evidence raises a reasonable possibility of substantiating the claim, as such the May 2009 VA treatment record is new and material evidence.  Because new and material evidence was submitted within one year of the May 2008 rating decision, that decision did not become final with respect to the claim for a right knee disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the time of the March 2002 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, April 2008 and April 1997 VA examinations, and the Veteran's reports of in-service right knee injuries and current right knee symptoms.

The additional evidence presented since the March 2002 rating decision includes the May 2009 VA treatment record, in which the Veteran stated that he has had right knee pain since service, and the diagnosis of right knee degenerative joint disease.  The credibility of the Veteran's report and the diagnosis is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because evidence showing that the Veteran may have right knee degenerative joint disease and symptoms thereof may have continued since service is pertinent evidence that was absent at the time of the March 2002 rating decision, and such evidence raises a reasonable possibility of substantiating the claim, as such the May 2009 VA treatment record is deemed to be the requisite new and material evidence needed to reopen the claim for service connection for a right knee disability.


ORDER

Because new and material evidence has been received, the claim of service connection for a right knee disability is reopened.


REMAND

The Veteran contends that he has a right knee disability that is related to falls in service.  The Veteran also argues that his right knee disability is secondary to the service-connected left knee disability.  See April 2003 Veteran statement.  The Veteran's service treatment records show that in February 1995, the Veteran fell on his knees while running, and he was assessed with contusion of the bilateral knees.  The Veteran has been diagnosed with right knee degenerative joint disease based on an x-ray study during the appeal period.  See November 2009 VA examination.  

The Board notes that on VA examination in April 2008, the examiner opined that the Veteran's right knee disability is related to repeated injuries in service.   However, the opinion was not based on a review of the claims file and is therefore inadequate.  The Board also notes that on VA examination in November 2009, the examiner opined that the right knee disability is not related to service.  However, the examiner's opinion did not address the Veteran's recurrent complaints of right knee symptoms such as pain since service, and the examiner did not provide an opinion as to whether the Veteran's right knee disability is secondary to the service-connected left knee disability.  For these reasons, the Veteran should be afforded a new VA examination to determine the nature and etiology of a right knee disability, to include as secondary to the left knee disability.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Regarding the service-connected left knee disability, the Veteran was last afforded a VA examination in November 2009, in which the Veteran reported the joint symptom of deformity.  However, the examiner did not address this reported deformity on objective physical examination.  Also, since the November 2009 VA examination, the Veteran has complained of worsening left knee symptoms.  See e.g., May 2010 VA treatment record; May 2012 Form 9 Appeal.  For these reasons, the Veteran should be afforded a new VA examination to determine the current nature and severity of the left knee disability.  See 38 C.F.R. § 4.2 (2014); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. Please provide notice to the Veteran regarding how to substantiate his claim for secondary service connection for a right knee disability.

2. Please contact the Veteran and request that he provide information as to any outstanding treatment records regarding the bilateral knees, to include updated records from Florida Knee and Orthopedic Center from September 2009 to present.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

3. Please obtain all outstanding VA treatment records, to include records from October 2012 to present. 

4. Afterwards, please schedule the Veteran for VA examinations with a physician with appropriate expertise to determine (a) the nature and etiology of a right knee disability, and (b) the current severity of the left knee disability.  The VA physician is requested to please review the claims file (including both Virtual VA/ VBMS) and to note that such review was completed.

(a) Regarding the right knee:

(1) Please indicate the nature and diagnosis(es) of the Veteran's right knee disability, to include degenerative joint disease.

(2) Please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability, to include degenerative joint disease, manifested in service or within the first post-service year, or is etiologically related to service.

The examiner's attention is invited to the following:

a. The Veteran's report that he has had pain in the right knee since service, and the medical evidence in the claims file that shows complaints of right knee symptoms since as early as the April 1997 VA examination (showing diagnosis of history of right knee popping, stiffness, pain, with decreased range of motion).    

b. The February 1995 service treatment record (showing that Veteran fell on his knees while running, and assessment of contusion of the bilateral knees).


(3) If a right knee disability is not related to service, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a right knee disability was caused by the left knee disability.  

(4) If a right knee disability is not related to service and was not caused by the left knee disability, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a right knee disability was aggravated (i.e., worsened) beyond the natural progress by the left knee disability. 

If aggravation is found, the examiner should address the following medical issues: 

a. the baseline manifestations of the Veteran's right knee disability found prior to aggravation; and 

b.  the increased manifestations which, in the examiner's opinion, are proximately due to the left knee disability.  

The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

(b) Regarding the left knee:  Please address the current nature, severity, and all symptoms of the Veteran's left knee disability.  For purposes of the opinion, please including the following:

(1) Please set forth the extent of any functional loss present for the service-connected left knee disability due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  

(2) Please indicate whether there is favorable or unfavorable ankylosis of the left knee.  

(3) Please indicate whether there is recurrent subluxation or lateral instability of the left knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

(4) Please indicate whether the left knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

(5) Please indicate whether there is genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  

5. After completing the development, as well as any other action deemed necessary, adjudicate the claims on appeal.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


